Citation Nr: 1241112	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-26 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to specially adapted housing.  

2.  Entitlement to a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO denied entitlement to specially adapted housing as well as entitlement to a special home adaptation grant.  In April 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later the same month.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington DC.  In May 2012, the Veteran was notified that he was scheduled for a hearing in July 2012.  However, the Veteran cancelled the July 2012 scheduled hearing, and has not since requested rescheduling of the hearing.  His Board hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.702(e) (2012).

The Board notes that, while the Veteran previously was represented by Maryland Department of Veterans Affairs, in July 2012, the Veteran granted a power-of-attorney in favor of Veterans of Foreign Wars of the United States with regard to the claims on appeal.  The Veteran's current representative has submitted written argument on his behalf.  The Board recognizes the change in representation.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The Board's decision addressing the claim for a special home adaptation grant is set forth below.  The claim for specially adapted housing is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in the September 2012 Informal Hearing Presentation, the Veteran's representative raised the issues of whether a June 12, 2001, rating decision that failed to grant a separate rating for ulnar neuropathy at the left elbow as secondary to service-connected shrapnel wounds of the left arm and elbow contained clear and unmistakable error (CUE); whether a November 28, 2006, rating decision that failed to grant service connection for shrapnel wounds to Muscle Group XI contained CUE; and whether a September 10, 1980, rating decision that failed to assign a compensable rating for superficial scars of the right hand, right knee, and right leg, post operative removal of shell fragments contained CUE.  It does not appear that the claims for CUE have yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran has been granted service connection for mood disorder (rated as 50 percent disabling); shrapnel wounds of the left thigh and leg, Muscle Group XV (rated as 30 percent disabling); shrapnel wounds of the left arm and elbow, Muscle Group VI (rated as 20 percent disabling); a right knee disorder (rated as 10 percent disabling); facial scar (rated as 0 percent disabling); superficial scars of the right hand, right knee, and right leg (rated as 0 percent disabling); and multiple scars of the left lower extremity (rated as 0 percent disabling).  

3.  The Veteran's service-connected disabilities do not include or involve the anatomical loss or loss of use of both hands, blindness in both eyes, deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.  


CONCLUSION OF LAW

The claim for a special home adaptation grant is without legal merit.  38 U.S.C.A. §§ 2101(b), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.809a (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

In connection with the claim herein decided, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, this claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

At the outset, the Board notes that, during the course of this appeal, VA regulatory provisions for specially adapted housing and for a home adaption grant were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861 -57,862 (Sept. 23, 2010).  These provisions apply to claims received on or after December 10, 2004.  The amended provisions apply in this appeal because the Veteran's claim was received in November 2008.  While it does not appear that the RO has considered the revisions, as explained in more detail below, given the nature of the Veteran's service-connected disabilities, a remand for such consideration is not warranted where, as here, it would not change the outcome of the decision.

II.  Analysis

A veteran can qualify for a grant for necessary special home adaptations if entitlement to specially adapted housing is not established and if he/she is entitled to compensation for a permanent and total service-connected disability that meets certain criteria.  38 U.S.C.A. § 2101(b).  As noted, the implementing VA regulation was revised, effective October 25, 2010, to expand the list of disabilities that qualify for a special home adaptation grant.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010).  

A certificate of eligibility for assistance in acquiring necessary special home adaptations may be issued to a veteran who is entitled to VA compensation for a permanent and total service-connected disability, if: (a) the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the Veteran is entitled to compensation for permanent and total disability which includes the anatomical loss or loss of use of both hands, or is due to (1) blindness in both eyes with 5/200 visual acuity or less; or (2) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk; or (3) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (4) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a (2012).  

Here, service connection has been established for mood disorder (rated as 50 percent disabling); shrapnel wounds of the left thigh and leg, Muscle Group XV (rated as 30 percent disabling); shrapnel wounds of the left arm and elbow, Muscle Group VI (rated as 20 percent disabling); a right knee disorder (rated as 10 percent disabling); facial scar (rated as 0 percent disabling); superficial scars of the right hand, right knee, and right leg (rated as 0 percent disabling); and multiple scars of the left lower extremity (rated as 0 percent disabling).  The combined disability rating is 80 percent, and the Veteran has been awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective June 8, 2006.

Thus-notwithstanding the other regulatory requirement pertaining to award of, or application for, specially-adapted housing-the record clearly reflects that the Veteran's service-connected disabilities do not include, or involve, blindness of both eyes, anatomical loss or loss of use of both hands, deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.  Furthermore, the Veteran has not alleged, and there is no medical evidence of record indicating that, service connection should be granted for any such disability(ies).

The pertinent legal authority governing entitlement to a special home adaptation grant (pursuant to 38 U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809a) is clear and specific, and the Board is bound by such authority.  As, in this case, there is no evidence or allegation that the Veteran has disability meeting the basic eligibility requirements for a home adaption grant, the claim for that benefit must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for a special home adaptation grant is denied.



REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may be granted if a veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (2012).  The term 'preclude locomotion' means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d). 

As noted, a review of the record reveals that the RO did not consider the amended version of this regulation (codified at 38 C.F.R. § 3.809) in adjudicating the claim for specially-adapted housing.  While the Board determined that the Veteran was not prejudiced in the Board's initial consideration of the revisions pertaining to a home adaption grant, the Board is unable to make the same determination in connection with this matter, whereas, as here, loss of use of the Veteran's lower extremities and loss of use of one of the Veteran's lower extremities plus loss of use of one of the Veteran's upper extremities are factors for consideration, and service connection for disabilities affecting the lower extremities and the left upper extremity has been established.  Accordingly, a remand of this matter for RO consideration of  the amended regulation in adjudicating the claim for specially adapted housing in the first instance-and, if the claim is again, denied, for the Veteran to be afforded appropriate notice and opportunity to respond-is warranted.

Additionally, the Veteran is service-connected for disabilities of both lower extremities, specifically, shrapnel wounds of the left thigh and leg and right knee disorder.  During his most recent VA joints examination in April 2007, the Veteran complained of constant bilateral knee pain and swelling but denied the use of any cane or crutches.  His standing was limited to 10 to 15 minutes, and his walking was limited to around 10 minutes.  He was able to drive for one hour and perform activities of daily living.  On examination, the Veteran was noted to walk with a right leg antalgic gait.  He was not using any assistive devices, nor was he using any elastic knee support or brace.  The examiner diagnosed the Veteran with shrapnel wound with injury to Muscle Group XV, chondromalacia of the bilateral knees.  The Veteran had an additional functional loss of 5 degrees due to pain after repetitive use of the knees.  

In a June 2010 letter, the Veteran's treating physician, Dr. E., from the Cambridge VA Medical Center (VAMC) indicated that the Veteran had leg weakness as well as several other medical problems and needed a cane to ambulate.  

Although the Veteran's lower extremity disabilities did not appear to preclude locomotion during his April 2007 VA examination, the more recent evidence in June 2010 appears to suggest that the Veteran currently has leg weakness and requires a cane for ambulation.  However, the record includes no actual opinion addressing the issue of whether the Veteran has the loss of use of the lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, due to service-connected disabilities.  

Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for specially adapted housing.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  In evaluating the service-connected disabilities of the lower extremities, the physician should, to the extent possible, distinguish symptoms/impairment attributable to the service-connected disabilities from that attributable to any other disability(ies) that is/are not service-connected.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).
 

Hence, the RO should arrange for the Veteran to undergo VA examination in connection with the claim for specially adapted housing, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the VA physician is complete, on remand, the RO should also obtain and associate with the claims file all outstanding, pertinent records.  

Regarding VA records, the claims file includes treatment records from the Cambridge VAMC dated most recently in June 2008.  The June 2010 letter from Dr. E. noted that the Veteran currently had leg weakness and needed a cane to ambulate; as the records dated up to June 2008 and make no mention of physical therapy treatment, this notation suggests that additional records of VA treatment, specifically from Dr. E., may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent treatment records from the Cambridge VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and the record before the examiner is complete the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Cambridge VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since June 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should ensure that its letter provides the Veteran notice of the revisions to 38 C.F.R. § 3.809, effective October 25, 2010 (discussed above).  Further, the RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2012).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  

The physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that, the Veteran's service-connected disabilities, alone, are responsible for either (1) the loss or loss of use of his both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow.  (The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.)

In evaluating the Veteran's service-connected disabilities, the physician should, to the extent possible, distinguish symptoms/impairment attributable to the service-connected disabilities from that attributable to any other disability(ies) that is/are not service connected..  

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for any other examination(s), if appropriate), the RO should adjudicate the matter remaining on appeal in light of all pertinent evidence and legal authority (to include the current, revised version of 38 C.F.R. § 3.809 (2012)).    

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


